UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 08-8507


RAYMOND W. CARTER,

                  Plaintiff - Appellant,

             v.

WARDEN WHITE; JOE ANTHONY BROWN; ALEWINE, Doctor; MEDICAL
DEPARTMENT, at Broad River Correctional Institution, in
their individual and official capacity,

                  Defendants - Appellees.


Appeal from the United States District Court for the District of
South Carolina, at Greenville.    G. Ross Anderson, Jr., Senior
District Judge. (6:07-cv-03481-GRA)


Submitted:    August 12, 2009                 Decided:    August 20, 2009


Before KING and      AGEE,   Circuit   Judges,   and     HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Raymond W. Carter, Appellant Pro Se.             James E. Parham, Jr.,
Irmo, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Raymond W. Carter appeals the district court’s order

accepting the recommendation of the magistrate judge and denying

relief   on    his    42   U.S.C.   § 1983   (2006)    complaint.       We   have

reviewed the record and find no reversible error.                Accordingly,

we   affirm     for   the     reasons   stated   by    the   district      court.

Carter v. White, No. 6:07-cv-03481-GRA (D.S.C. Nov. 11, 2008).

We   dispense    with      oral   argument   because   the   facts   and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                        AFFIRMED




                                        2